Citation Nr: 0809984	
Decision Date: 03/26/08    Archive Date: 04/09/08

DOCKET NO.  06-19 216	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a back disorder, 
including residuals of vertebral fracture (claimed as broken 
back).

2.  Entitlement to service connection for hepatitis C.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran (Appellant)




ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel


INTRODUCTION

The veteran had active service from January 1970 to March 
1972.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an April 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, which denied the above claims.

In June 2007, the veteran testified at a personal hearing 
over which the undersigned Acting Veterans Law Judge presided 
while at the RO in St. Petersburg, Florida.  A transcript of 
the hearing has been associated with the veteran's claims 
file.


FINDINGS OF FACT

1.  The veteran did not sustain a back injury or disease in 
service; did not have a chronic back symptoms in service; did 
not have continuous post-service symptom of back disorder; 
did not manifest was arthritis of the back to a compensable 
degree during the first post-service year; and the weight of 
the competent evidence demonstrates that the currently 
diagnosed degenerative arthritis of the spine is not related 
to active service.

2.  The veteran's hepatitis C has not been shown to have been 
incurred in or aggravated by service.




CONCLUSIONS OF LAW

1.  The criteria for the establishment of service connection 
for a back disorder are not met.  38 U.S.C.A. §§ 1110, 5103, 
5103A, 5107 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2007).

2.  The criteria for the establishment of service connection 
for hepatitis C have not been met.  38 U.S.C.A. §§ 1110, 
5103, 5103A, 5107 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000, 38 U.S.C.A. §§ 
5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 2007), 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007), 
requires VA to assist a claimant at the time that he or she 
files a claim for benefits.  As part of this assistance, VA 
is required to notify claimants of what they must do to 
substantiate their claims.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1).

The notice required by the VCAA can be divided into four 
elements.  Specifically, VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that the claimant is to 
provide; (3) that VA will attempt to obtain; and (4) request 
that the claimant provide any evidence in his or her 
possession that pertains to the claim.  Beverly v. Nicholson, 
19 Vet. App. 394, 403 (2005) (outlining VCAA notice 
requirements).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Specifically, the notice must include notice 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).

By letters dated in September 2003, January 2004, May 2005, 
and June 2006, the veteran was notified of the evidence not 
of record that was necessary to substantiate his claims.  He 
was told what information that he needed to provide, and what 
information and evidence that VA would attempt to obtain.  He 
was, in essence, told to submit all relevant evidence he had 
in his possession.  Under these circumstances, the Board 
finds that the notification requirements of the VCAA have 
been satisfied.

With respect to the Dingess requirements, the claimant was 
provided with notice of the type of evidence necessary to 
establish a disability rating or effective date by the letter 
dated in June 2006.  Adequate notice has been provided to the 
veteran prior to the transfer and certification of his case 
to the Board and complied with the requirements of 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b).  In the present appeal, 
because the service connection claims are being denied, and 
no effective date or rating percentage will be assigned, the 
Board finds that there can be no possibility of any prejudice 
to the appellant under the holding in Dingess, supra.  

Next, the VCAA requires that VA make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate a claim.  The veteran's relevant service and VA 
medical treatment records have been obtained.  He has been 
provided VA medical examinations.  There is no indication of 
any additional, relevant records that the RO failed to 
obtain.  In sum, the Board finds the duty to assist and duty 
to notify provisions of the VCAA have been fulfilled and no 
further action is necessary under the mandate of the VCAA.

Service Connection

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated during service.  38 U.S.C.A. § 1110; 38 C.F.R. §§ 
3.303, 3.304 (2007).

In order to prevail on the issue of service connection for 
any particular disability, there must be medical evidence of 
a current disability; medical evidence, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between an in-service injury or disease and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999); see also Pond v. West, 12 Vet App. 341, 346 (1999).

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required only 
where the condition noted during service is not, in fact, 
shown to be chronic, or where the diagnosis of chronicity may 
be legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303 (2007).  

Service connection for arthritis and cirrhosis of the liver 
may also be established based upon a legal "presumption" by 
showing that it manifested itself to a degree of 10 percent 
or more within one year from the date of separation from 
service.  38 U.S.C.A. § 1112 (West 2002); 38 C.F.R. §§ 3.307, 
3.309 (2007).  In addition, service connection may be granted 
for any disease diagnosed after service when all the evidence 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (2007).  

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  See Masors 
v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 
Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. 
App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  
Equal weight is not accorded to each piece of evidence 
contained in the record; every item of evidence does not have 
the same probative value.

Service Connection for a Back Disorder

In a Statement In Support Of Claim (VA Form 21-4138) dated in 
May 2005 and during the veteran's June 2007 Travel Board 
hearing, the veteran asserted that he injured his back in a 
fall from a 90 foot telephone pole during his period of 
active service in the Republic of Vietnam.  He added that he 
had broken his back during the fall, but that he did not 
receive any treatment following the asserted injury.  He also 
described that he developed a back disorder during service as 
a result of his duty unloading trucks full of ammunition.  He 
indicated that he was treated by a private physician after 
service, but that he could not recall the name of the 
treating physician.  He described experiencing continued back 
symptoms ever since.

The veteran's service medical records are completely negative 
of any findings of a back injury or disease during active 
service.  A separation report of medical examination dated in 
January 1972 shows that, upon clinical evaluation, the spine 
and other musculoskeletal system were normal.  A report of 
medical history, also dated in January 1972 and completed by 
the veteran at the time of his separation from active 
service, shows that the veteran indicated that he had never 
had, and did not currently have, arthritis, rheumatism, or 
recurrent back pain.  While he did indicate having had broken 
bones, the examiner elaborated that this was related to a 
fracture of the left clavicle and left elbow.

The post-service evidence does not show a back disorder until 
many years after service separation.  Subsequent to service, 
VA hospitalization report dated from November to December 
1973 reflects that physical examination was unremarkable for 
a back disorder.  The veteran filed VA claims for 
compensation after service in November 1973 and March 1974 
for specific disabilities, but did not claim or mention a 
back disorder.  He did not mention a back disorder to VA or 
to anyone else for treatment purposes until many years after 
service in 2003.  

VA outpatient treatment records dated from October 2003 to 
June 2005 show intermittent reports of symptoms associated 
with a back disorder.  Assessments included back pain and 
degenerative joint disease of the spine.  In December 2004, 
he indicated he had worked as a pipe welder for several 
years.  In January 2005, he indicated that he had severe 
arthritis and multiple fractures due to being in numerous 
fights.  He also noted that he had worked as a pipefitter for 
20 years.  A VA radiology report dated in December 2004 shows 
that studies of the veteran's back revealed degenerative 
changes of the spine, however, there was no evidence of a 
fracture identified.

A VA general medical examination report dated in January 2005 
shows that the veteran reported a history of back pain ever 
since falling from a pole during service, as described above.  
The diagnosis, in pertinent part, was back pain, most likely 
due to his degenerative joint disease; however, the cause of 
this was as likely as not related to his fall in Vietnam.  
The examiner noted that there were no definite trauma or 
fracture marks on X-ray studies.

A VA spine examination report dated in January 2005 shows 
that the veteran reported a history of back pain ever since 
falling from a pole during service, as described above.  He 
added that he had fallen on his feet, causing some injury to 
his back.  He noted that he had not sought medical help at 
that time, but worked through it.  The diagnosis was 
degenerative arthritis of the cervical and lumbar spines.  
The examiner opined that it was as likely as not that either 
of these injuries was related to his service time claims of 
injury.  It was also noted that he had injuries to both 
outside of service time.

During a VA gastro-intestinal examination conducted in 
January 2005, the veteran reported that, after service, he 
used to work as a pipe fitter for 20 years, and that this 
involved a lot of heavy lifting.

After a review of the evidence, the Board finds that the 
preponderance of the evidence is against the veteran's claim 
for service connection for a back disorder.  The Board finds 
that the veteran did not sustain a back injury or disease in 
service, and did not have a chronic back symptoms in service.  
Notwithstanding the veteran's recent contention, histories, 
and testimony, there is no evidence of an in-service injury 
from a fall from a telephone pole, or of an injury to the 
veteran's back during his period of active service.  The 
veteran's 1972 service separation examination report showed 
that his spine was clinically normal at separation, and the 
veteran, himself, indicated that he had never had arthritis, 
rheumatism, or recurrent back pain.  

The 1972 service separation examination report is highly 
probative as to the veteran's condition at the time of his 
release from active duty, as it was generated with the 
specific purpose of ascertaining the veteran's then-physical 
condition, as opposed to his current assertion which is 
proffered in an attempt to secure VA compensation benefits.  
Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (Observing that 
although formal rules of evidence do not apply before the 
Board, recourse to the Federal Rules of Evidence may be 
appropriate if it assists in the articulation of the reasons 
for the Board's decision).  

On the question of in-service injury or disease of the back, 
the Board notes the veteran's testimony and recent statements 
in support of claim alleging an in-service back injury and 
symptoms; however, the Board finds the more contemporaneous 
in-service history presented by the veteran, including at 
service separation in 1972, as well as the specific clinical 
findings upon examination in service in 1972, including the 
absence of abnormal clinical findings and the absence of any 
entries reflecting in-service back injury, disease, or 
symptoms, to be more probative on the question of in-service 
incurrence and in-service symptomatology than the veteran's 
current recollection regarding in-service events and symptoms 
of the back made decades after the alleged event.

The Board further finds that the veteran did not have 
continuous post-service symptoms of back disorder, including 
that arthritis of the spine did not manifest to a compensable 
degree during the first post-service year.  On multiple 
occasions after service, including when the veteran filed 
disability claims in 1973 and 1974, he did not mention any 
back injury or symptoms.  The first medical evidence of 
record of symptoms which may be associated with a back 
disorder following service is not until the October 2003 VA 
outpatient treatment record which shows reported back pain.  
This assessment was more than 30 years following discharge 
from service.  Evidence of a prolonged period without medical 
complaint, and the amount of time that elapsed since military 
service, can be considered as evidence against the claim.  
Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).

On the question of whether currently diagnosed arthritis of 
the spine is related to service, the Board finds that the 
weight of the competent evidence demonstrates that the 
currently diagnosed degenerative arthritis of the spine is 
not related to active service.  On this question, the Board 
has considered the January 2005 VA general medical and spine 
examination reports which indicated that the veteran's 
asserted back disorder was likely related to his reported 
back injury during service; however, such opinion was based 
on an inaccurate history of the incurrence of a back injury 
in service, a finding that the Board has weighed and 
rejected.  For reasons indicated, the Board has found that 
the service medical records to not corroborate any such back 
injury during service.  Consequently, the relatively recent 
nexus opinions purporting to relate a currently diagnosed 
spine arthritis to an in-service injury are premised upon an 
inaccurate history of such in-service back injury.  

The weight of the service medical records, including the 
January 1972 separation examination, is greater than 
subsequent VA outpatient treatment records which may be based 
on an inaccurate history as provided by the veteran based on 
his recollection of service events and symptoms decades after 
service.  A medical diagnosis is only as credible as the 
history on which it was based.  See Reonal v. Brown, 5 Vet. 
App. 458, 460 (1993); see also Elkins v. Brown, 5 Vet. App. 
474, 478 (1993); Swann v. Brown, 5 Vet. App. 229, 233 (1993) 
(a diagnosis "can be no better than the facts alleged by the 
appellant").  Apart from evidence that the examiner's 
assessments were made on the basis of primarily the veteran's 
account, the facts underlying the assessments are not 
substantiated by the record, as at the time he was separated 
from active service there were no residuals of a back injury.  
Kowalski v. Nicholson, 19 Vet. App. 171, 179 (2005) (It is 
error to reject a medical opinion solely on the basis that 
the medical opinion was based on a history given by the 
veteran.).

When viewed against the background of the service medical 
records which are negative for any symptoms associated with 
the back, and the lack of any evidence of symptoms associated 
with the back until 2003, the medical evidence of record does 
not establish that there is a nexus between any current 
diagnosis and service.  Moreover, while a physician is 
competent to render medical opinions, such competence does 
not extend to the factual underpinnings of the opinion.  See, 
e.g., Swann, 5 Vet. App. at 233 (the Board was not bound to 
accept opinions of two doctors who made diagnoses of PTSD 
almost twenty years following appellant's separation from 
service and who necessarily relied on an inaccurate history 
as related by appellant).

It has been observed that the Board has the "authority to 
discount the weight and probative value of evidence in light 
of its inherent characteristics in its relationship to other 
items of evidence."  Madden v. Brown, 125 F. 3d 1447, 1481 
(Fed. Cir. 1997).  Therefore, the Board does not find the 
January 2005 VA general medical and spine examination reports 
probative as to the etiology of the veteran's currently 
reported back symptoms.  Moreover, the January 2005 VA spine 
examination report suggested that the veteran had also 
injured his back outside of service, and the veteran has 
provided a 20 year history of heavy lifting as a pipe fitter, 
and a history of multiple fights.  As the competent evidence 
of record has not established a back disorder in service, nor 
a nexus between a current back disorder and service that is 
based upon an accurate history, service connection must be 
denied.  See Hickson, 
12 Vet. App. at 253.

To the extent that the veteran claims that he has a current 
back disorder that is related to his active service, his 
assertions cannot be deemed competent as it has not been 
demonstrated that as a layperson, he is qualified to render a 
medical opinion regarding matters, such as diagnoses and 
determinations of etiology, calling for specialized medical 
knowledge.  See Cromley v. Brown, 7 Vet. App. 376, 379 
(1995); Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).

The Board also recognizes that there is no evidence of record 
that the veteran was diagnosed with arthritis of the back 
which had become manifested to a compensable degree during 
the first year following his separation from service.  
Accordingly, entitlement to service connection for a back 
disorder on a presumptive basis is also not warranted.  See 
38 C.F.R. §§ 3.307, 3.309.

Accordingly, the veteran's claim for service connection for a 
back disorder is denied.  Although the veteran is entitled to 
the benefit of the doubt where the evidence is in approximate 
balance, the benefit of the doubt doctrine is inapplicable 
where, as here, the preponderance of the evidence is against 
the claim of entitlement to service connection for a back 
disorder.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).

Service Connection for Hepatitis C

During the veteran's June 2007 Travel Board hearing, he 
asserted that he currently had hepatitis C which was 
manifested as a result of his period of active service.    He 
indicated that he had never undergone a blood transfusion, 
and that he had no tattoos.  He noted that while in service, 
he had one body piercing done, he received inoculations by 
air gun, he used intravenous drugs (amphetamine sulfate or 
liquid speed) once in service and intravenous cocaine once 
after service, and he had unprotected sex.  He indicated that 
he first discovered he had hepatitis C in October 2002.

The veteran's service medical records do not reflect any 
complaint, history, or diagnosis of hepatitis C.  His October 
1969 induction report of medical examination shows that upon 
clinical evaluation, his endocrine system was normal.  His 
January 1972 separation report of medical examination also 
shows that upon clinical evaluation, his endocrine system was 
normal.  In the associated report of medical history, it is 
noted that the veteran had been using LSD, however there is 
no indication of intravenous drug use.

Subsequent to service, a November to December 1973 VA 
hospitalization summary reflects the veteran's report of 
having used various drugs, including opium, marijuana, and 
LSD, and that the veteran was seeking help in a drug program. 
A March to June 1974 VA summary of hospitalization report 
reflects a diagnosis of drug addiction and dependence; the 
veteran's history that he was taking drugs in service (speed, 
downers, and any drugs he could get hold of); the veteran's 
history that he started taking drugs while he was stationed 
in Vietnam, beginning in July 1970; and he reported that he 
had been treated fro drug addiction at Fort Dix; and use of 
speed; had been charged with carrying drugs in 1973; had been 
hospitalized at VA in 1973 for drug addiction. 

In the August 2003 claim for compensation, the veteran 
indicated that he was claiming that hepatitis C was due to 
Vietnam service in 1971.  The VA outpatient treatment records 
dated from October 2003 to June 2005 show intermittent 
reports of symptoms associated with hepatitis C.  It is noted 
that the hepatitis C antibody had its onset in April 2001.  
The records also show reports of intermittent drug use, to 
include intravenous drug use.  

The January 2005 VA gastro-intestinal examination report 
shows that the veteran had tested positive for the hepatitis 
C antibody in February 2004, and the findings were confirmed 
by testing conducted in April 2004.  The veteran's history of 
risk factors for hepatitis C were said to include a history 
of intravenous drug use, along with cocaine, LSD, opium, and 
marijuana use.  The veteran also had a history of alcoholism, 
drinking about six packs a night since 1979 (the veteran 
reported quitting about nine months earlier).  He denied any 
tattoos or blood transfusions.  He reported one piercing in 
the past, which he no longer had.  The assessment was 
hepatitis C.  The examiner indicated that the only risk 
factor was of a history of intravenous drug use in the past.  
The examiner opined that it was as likely as not that this 
was the source of the veteran's infection.

Having carefully considered the claim in light of the record 
and the applicable law, the Board finds that the weight of 
the evidence is against the claim.  The veteran contends that 
his hepatitis C could be attributable to drug use.  The 
veteran's service medical records provide evidence of drug 
use, but not of intravenous drug use.  The law governing 
veteran's benefits states that no compensation shall be paid 
if a disability is a result of the disabled person's own 
abuse of alcohol or drugs.  
38 U.S.C.A. § 1110.  The Court has held that, although 
compensation may not be paid, 38 U.S.C.A. § 1110 does not 
preclude the establishment of service connection for such a 
condition.  Barela v. West, 11 Vet. App. 280, 283 (1998).  
Direct service connection, however, may be granted only when 
a disability was incurred in the line of duty.  38 U.S.C.A. § 
101(16) (West 2002).  A disability is not incurred in the 
line of duty when it is the result of the abuse of alcohol or 
drugs.  38 U.S.C.A. § 105(a) (West 2002).  The term drug 
abuse is defined to include the use of illegal drugs.  
38 C.F.R. § 3.301(d) (2007).  The VA General Counsel has 
interpreted these provisions to mean that a substance abuse 
disability cannot be service connected on the basis of its 
incurrence or aggravation in service. VAOPGCPREC 11-96.  
Thus, service connection for the veteran's hepatitis C may 
not be granted based on intravenous drug use in service, even 
if such drug use were adequately shown.

The veteran's hepatitis C was diagnosed many years after 
separation from service. In addition to the intravenous drug 
use, the veteran has reported exposure to considerable 
hepatitis risks, including a body piercing, inoculations by 
air gun, and unprotected sex; however, there is no 
corroboration of the veteran's assertions within his service 
medical records.  The Board does not find the veteran's 
reports of in-service risk factors to be credible, as the 
evidence of record shows that the veteran has on various 
occasions reported or been shown to have multiple incidents 
of drug abuse.     

The Board finds that the veteran's history that he presented 
at the July 2007 personal hearing - of a single intravenous 
drug use in service (amphetamine sulfate or liquid speed) and 
once after service (intravenous cocaine) - to be far 
outweighed by other histories the veteran gave more 
contemporaneous to service regarding multiple drug usage in 
service, including drug addiction and treatment, as well as 
post-service histories of poly-drug use, addiction, and 
treatment after service in 1973 and 1974.  The veteran's 
overwhelming post-service drug usage must be considered in 
order to form an accurate history as the basis for any nexus 
opinion provided. 

The VA gastro-intestinal examiner in January 2005 concluded 
that the veteran's only risk factor was of a history of 
intravenous drug use in the past.  The record shows 
substantial in-service and post-service drug abuse that 
outweighs the veteran's more recent history on this point.  
As noted above, hepatitis C may not be granted based on 
illegal intravenous drug use, either in service or post-
service.  The Board finds the opinion to be probative as it 
was definitive, based upon a complete review of the veteran's 
entire claims file, and supported by detailed rationale.  
Accordingly, the opinion is found to carry significant 
weight.  Among the factors for assessing the probative value 
of a medical opinion are the physician's access to the claims 
file and the thoroughness and detail of the opinion.  See 
Prejean v. West, 13 Vet. App. 444, 448-9 (2000). 

The Board has considered the veteran's assertions in support 
of his claim that he has hepatitis C as a result of his 
service.  While he is certainly competent to relate what he 
did in service and after service, and to describe the extent 
of his current hepatitis C symptomatology, there is no 
evidence that he possesses the requisite medical training or 
expertise necessary to render him competent to offer evidence 
on matters such as medical diagnosis or medical causation.  
See Cromley, 7 Vet. App. at 379; Espiritu, 2 Vet. App. at 
495.

The Board recognizes that the veteran asserted having 
unprotected sex, a piercing, and inoculation by an air gun 
during his period of service; however, there is no competent 
evidence of record to establish that hepatitis C exposure is 
in actuality due to the asserted activities in service, 
especially in light of the well-documented and significant 
post-service history of multiple drug abuse, addiction, and 
treatment.  For the reasons indicated, the Board finds that 
the veteran's recent testimony and assertions are not 
consistent, are outweighed by the earlier histories, 
including those made for treatment purposes, and are not 
supported by any other evidence in the record, including 
service medical record evidence.   For the Board to conclude 
that the veteran's hepatitis C was incurred during service 
would be speculation, and the law provides that service 
connection may not be based on a resort to speculation or 
remote possibility.  38 C.F.R. § 3.102 (2007); Obert v. 
Brown, 5 Vet. App. 30, 33 (1993).

Accordingly, service connection for hepatitis C is denied.  
The veteran's assertion that his hepatitis C was incurred as 
a result of service is speculative, and there is no 
documentation that he was exposed to a risk activity other 
than illegal drug use during his period of active service.  
Therefore, the Board finds that the preponderance of the 
evidence is against the veteran's claim for service 
connection for hepatitis C.  Although the veteran is entitled 
to the benefit of the doubt where the evidence is in 
approximate balance, the benefit of the doubt doctrine is 
inapplicable where, as here, the preponderance of the 
evidence is against the claim. See Gilbert, 1 Vet. App. at 
53.


ORDER

Service connection for a back disorder, including residuals 
of vertebral fracture (claimed as broken back), is denied.

Service connection for hepatitis C is denied.


____________________________________________
J. Parker
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


